SOMERVILLE, J.
It is a general rule of equity, the reasons for which are too obvious to require explanation, that a voluntary conveyance will not be reformed in favor of a grantee as against his grantor, unless all the parties consent thereto. — 34 Cyc. 928, and cases cited'. A few cases have recognized an exception to the rule where there was a “good,” though not a valuable, consideration, and valuable improvements have been made by the grantee, or his subvendee. — Cummings v. Freer, 26 Mich. 128; Price v. School Directors, 58 Ill. 452.
The deed here sought to be reformed was purely voluntary, without consideration either valuable or good, and the prayer for reformation is without equity.
Moreovei’, the reformation sought would avail complainant nothing, since a conveyance to “all Christian denominations,” with or without the exception stated, would be wholly void for uncertainty. Again, conceding that the word “but” in the first paragraph should have been “and,” and thus have indicated a trust donation in favor of “all Christian denominations, Mormon and Catholic excluded,” this would not authorize a court to convert the deed from the form of a trust into the grant of a legal fee to the supposed beneficiaries.
The equity of the bill, if any it has, must be sought ' in the averment of a parol agreement between the camp -of Woodmen; as holder of the legal title, and members of the Christian and Baptist Churches, by which the building, to be erected by their joint contributions, should be used, as to its lower floor, as a place of worship by Christian denominations, Mormon and Catho*85lie excluded. By specific, prayer it is sought to compel the performance of this agreement, and to enjoin any interference with complainant’s customary use of the building.
This agreement is anomalous in its terms, and it is not at all easy to say at first blush whether it is a mere license to do a series of acts upon the licensor’s land, or whether it is a lease vesting in its beneficiaries a possessory interest in the nature of a tenancy at will, or whether it is an easement giving a right of entry and a specific limited use in perpetuo.
The distinctions are somewhat subtile, and often . elusive; but we are inclined to the view that the benefit here claimed is in the nature of an easement in gross, and, not resting in either a written grant, or prescription, or an estoppel in pais, is void and unenforceable.
But, however the agreement might be regarded, it is not founded upon a valuable consideration — at least so far as is made to appear — and for that reason cannot be specifically enforced. — A. C. Railroad Co. v. Long, 158 Ala. 301, 48 South. 363 ; 36 Cyc. 544. And even if the agreement were supported by a valuable consideration, it is not sufficiently certain as to beneficiaries, terms, and stipulations to require a court to undertake its specific execution. — Moon v. Crowder, 72 Ala. 79; Carlisle v. Carlisle, 77 Ala. 339.
Complainant’s theory, in one aspect, is that its possession under the parol agreement made with third persons for its benefit, coupled with valuable improvements, made or contributed to by it, gives it an independent equity to protection in the contemplated use of the building. There is, indeed, a line of cases from some other states which hold that “an oral gift of land, or promise to give land, followed by the vendee’s taking possession of the land in pursuancé of the promises, *86and making valuable and permanent improvements in reliance thereon, may be enforced by a court of equity against the donor or his heirs, or grantees, with notice.” —36 Cyc. 681, and cases cited. But we have not here a gift of land, and the doctrine itself is not in harmony with our statute of frauds as consistently construed by this court.
We concur in the conclusions of the chancellor, and the decree will be affirmed.
Affirmed.
Dowdell, C. J., and McClellan and Sayre, JJ., concur.